DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/22/2019 was considered by the examiner.

Claim Objections
Claim 15 is objected to because of the following informalities:  
Claim 15, line 1: “A blood pressure measurement method of an electronic device” should be replaced with “A blood pressure measurement method implemented by an electronic device”.  As currently recited, it appears that the blood pressure of the electronic device is being measured.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
	
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform 
“pulse wave measurer” in claims 1-3 because it uses a generic placeholder (“measurer”) that is coupled with functional language (“configured to measure a pulse wave of the object when the object is brought into contact with the electronic device by the force of the touch pen”) without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or preAIA  35 U.S.C. 112, sixth paragraph limitation:
A pulse wave measurer configured to…” in claim 1 appears to correspond to “an optical sensor, a spectrometer, a photoplethysmogram sensor, an electrocardiography” as described in ¶¶ [0085], [0092] of the Applicant’s specification.
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action.

Claim 1 recites the term “communication interface configured to...” in lines 2-4, but the term was not interpreted under 35 U.S.C. 112(f). In particular, the recitation would be recognized by one of ordinary skill in the art as defining sufficiently definite structure for performing the claimed function (e.g., as defined by Dictionary.com, a communication interface is an electronic circuit, usually designed to a specific standard, that enables one machine to telecommunicate with another machine). Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-6, 9-11, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites “using an electromagnetic induction method” in lines 2-3, but does not limit how the electromagnetic induction method is used. Therefore, the claim merely recites a use without any active, positive steps delimiting how this use is actually practiced. Ex parte Erlich, 3 USPQ2d 1011 (Bd. Pat. App. & Inter. 1986). See MPEP 2173.05(q). The Examiner suggests positively claiming steps which particularly show how the induction method is used.  
Claim 6 contains the trademark/trade name “Ant+”.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, a communication modality and, accordingly, the identification/description is indefinite.
Claim 9 recites “a value measured in advance according to a predetermined contact area measurement process” in lines 2-3. Because there is no frame of reference for when the value is being measured, it is unclear how the value is “measured in advance”. For the purpose of examination, the recitation will be will be interpreted such that the value is measured prior to measurement of the pulse wave of the object. Claim 20 recites the same unclear limitation, so it is rejected on similar grounds. 
Claim 10 is rejected by virtue of its dependence from claim 9. 
Claim 11 recites “using an electromagnetic induction method” in line 2, but does not limit how the electromagnetic induction method is used. Therefore, the claim merely recites a use without any active, positive steps delimiting how this use is actually practiced. Ex parte Erlich, 3 USPQ2d 1011 (Bd. Pat. App. & Inter. 1986). See MPEP 2173.05(q). The Examiner suggests positively claiming steps which particularly show how the induction method is used. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 7-9, and 12-22 are rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0008399 A1 (Mukkamala) (support found in application No. PCT/US 2017/020739 filed on Mar. 3, 2017, and corresponding publication WO 2017/152098 A1) in view of US 2006/0009700 A1 (Brumfield) and US 2015/0374248 A1 (Hu). 
With regards to claim 1, Mukkamala discloses an electronic device (Fig. 1 and ¶ [0042] disclose a mobile device 100) comprising: a communication interface configured to receive force information about a force exerted by an object (¶ [0046] discloses that the sensing unit 108 is configured to communicate measured values of the pressure sensor 324 to the computer processor 300, thereby indicating that the computer processor 300 has a communication interface for receiving the measurements from the pressure sensor 324; ¶¶ [0042], [0052] discloses that pressure sensor is determines pressure exerted by an object; ¶¶ [0065], [0083], [0095] disclose force sensors being used to measure the pressure applied to the sensing unit 108); a pulse wave measurer configured to measure a pulse wave of the object when the object is brought into contact with the electronic device by the force (¶ [0042] discloses a sensing unit 108 which includes a photoplethysmography (PPG) sensor for measuring pulsatile blood pressure (i.e., a pulse wave)), and a processor configured to estimate a blood pressure of the object based on the force information and the pulse wave (¶ [0042] discloses that the systolic blood pressure (SP), diastolic blood pressure (DP), and mean blood pressure (MP) from the oscillogram (i.e., amplitude of blood volume oscillations as a function of applied pressure); Fig. 3 and ¶ [0047] disclose an oscillogram generator 308 of a processor 300; Fig. 3 and ¶ [0050] disclose a BP estimator of a processor 300). 

In the same field of endeavor of hemodynamic monitoring (Abstract and ¶ [0011] of Brumfield), Brumfield discloses an object being brought into contact with a PPG detector by a force of force applicator (Fig. 3 and ¶ [0110] disclose a pressing plate 322 for applying forces against Finger F and against photoplethysmograph detector 142). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system for analyzing the blood pressure of Mukkamala, based on the teachings of Brumfield, to incorporate that the finger is brought into contact with the PPG detector by a force applicator. The motivation would have been to lead to more consistent and accurate application of a force (¶ [0111] of Brumfield). Additionally or alternatively, because both a finger and a force applicator are capable of providing a force against a PPG sensor, it would have been the simple substitution of one known equivalent element for another to obtain predictable results. 
In the same field of endeavor of hemodynamic monitoring (Abstract of Hu), Hu discloses a touch pen (Fig. 5A and ¶ [0021] disclose a pen-style sphygmomanometer 50 which is being interpreted to be a “touch pen” because it is in the shape of a pen and is capable of being touched against other objects), wherein the touch pen communicates force information about a force of the touch pen (¶¶ [0021]-[0022] discloses a pressure sensor 21 which outputs an oscillation signal from a microprocessor to a USB host such that the USB host may calculate blood pressures; see Fig. 4 and ¶ [0020] with regards to the pressure sensor detecting the oscillating pressure signals). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the above combination of Mukkamala in view of Brumfield such that the force is applied via the pen-style sphygmomanometer 50 as taught by Hu. Because the pen-style sphygmomanometer 50 of Hu and the force applicator of Brumfield in the above combination is capable of providing a force onto an object, it would have been the simple substitution of one known equivalent element for another to obtain predictable results. 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the above combination such that the pressure sensing of Mukkamala of the above combination is substituted with the pressure sensing as taught by Hu. Because both sensing modalities are capable of detecting the amount of force exerted by and/or onto an object, it would have been the simple substitution of one known equivalent element for another to obtain predictable results. 

With regards to claim 2, the above combination teaches or suggests the electronic device of claim 1. The above combination further teaches or suggests a sensor module comprising at least one of a face recognition sensor, a pulse wave (¶ [0042] of Mukkamala discloses a photoplethysmography (PPG) sensor; also see Fig. 3 and ¶ [0046] of Mukkamala with regards to PPG sensor 320), a camera (¶ [0094] of Mukkamala discloses that an RGB camera can operate as multiple photodetectors and a camera flash can operate as a light source in order to construct a “PPG image”), an illuminance sensor, and an iris recognition sensor, and wherein the pulse wave measurer is further configured to measure the pulse wave of the object when the object is brought into contact with the sensor module (¶ [0042] of Mukkamala discloses that the pulse wave is measured when the finger is brought into contact with the sensing unit 108).

With regards to claim 3, the above combination teaches or suggests the electronic device of claim 2. The above combination further teaches or suggests that the pulse wave measurer is further configured to measure the pulse wave of the object by using at least one of natural light, a display of the electronic device, a light source of the touch pen, or a flash of the electronic device (¶ [0094] of Mukkamala discloses using the camera flash as a light source for constructing the PPG image), as a light source and by using the at least one of the face recognition sensor, the camera (¶ [0094] of Mukkamala discloses using the RGB camera as a light receiver for constructing the PPG image), the illuminance sensor, and the iris recognition sensor, as a light receiver.

With regards to claim 4, the above combination teaches or suggests the electronic device of claim 2. The above combination further teaches or suggests that the (¶ [0064] of Mukkamala discloses LEDs of the PPG sensor 320 for emitting light) and a light receiver configured to receive light reflected or scattered from the object (¶ [0064] of Mukkamala discloses photodetectors of the PPG sensor 320 for receiving light).

With regards to claim 7, the above combination teaches or suggests the electronic device of claim 1. The above combination further teaches or suggests that processor is further configured to calculate a contact pressure between the object and the electronic device (¶¶ [0065], [0083], [0095] of Mukkamala disclose force sensors being used to measure the pressure applied to the sensing unit 108;  ¶ [0083] of Mukkamala discloses the pressure sensor 324 calculation of a contact pressure), which is caused by the force of the touch pen pressing the object (see the above 103 analysis with regards to the modification of Mukkamala in view of Brumfield and Hu), based on the force information (¶ [0083] of Mukkamala discloses the pressure sensor 324 calculation of a contact pressure), and estimate the blood pressure of the object using the contact pressure and the pulse wave (¶ [0042] of Mukkamala discloses that the systolic blood pressure (SP), diastolic blood pressure (DP), and mean blood pressure (MP) from the oscillogram (i.e., amplitude of blood volume oscillations as a function of applied pressure); Fig. 3 and ¶ [0047] of Mukkamala disclose an oscillogram generator; Fig. 3 and ¶ [0050] of Mukkamala disclose a BP estimator).

With regards to claim 8, the above combination teaches or suggests the electronic device of claim 7. The above combination further teaches or suggests that in the processor is further configured to calculate the contact pressure between the object and the electronic device based on the force information and pre-stored contact area information indicating an contact area between the object and the electronic device (¶ [0083] of Mukkamala discloses that the PPG sensor 320 surface, which constitutes the finger pressing area, is a 10 mm diameter circle, and that the applied finger pressure is calculated by measuring the total force over all the sensing elements divided by the pressing area. Such a disclosure indicates that known pressing area is used for determining applied finger pressure).

With regards to claim 9, the above combination teaches or suggests the electronic device of claim 8. The above combination further teaches or suggests that the pre-stored contact area information is a default value or a value measured in advance according to a predetermined contact area measurement process (¶ [0083] of Mukkamala discloses that the pressing area is known, thereby indicating that the value is measured in advance according to some sort of a measurement process).

	With regards to claim 12, the above combination teaches or suggests the electronic device of claim 1. The above combination further teaches or suggests that the object is a body part of a user of the electronic device (¶ [0042] of Mukkamala discloses that the fingertip of the user is being pressed), and wherein the processor (¶¶ [0017], [0052]-[0053] of Mukkamala discloses the processor guides the user via the display unit to vary pressure being applied to the sensing unit while blood volume oscillations are measured; see the above 103 analysis with regards to the pressure being applied via a touch pen as taught or suggested by the combination of Mukkamala, Brumfield, and Hu).
	
	With regards to claim 13, the above combination teaches or suggests the electronic device of claim 12. The above combination further teaches or suggests that the guide information includes at least one of action guide information to guide the user to press the object against the electronic device by using the touch pen (¶¶ [0017], [0052]-[0053] of Mukkamala discloses the processor guides the user via the display unit to vary pressure being applied to the sensing unit while blood volume oscillations are measured; see the above 103 analysis with regards to the pressure being applied via a touch pen as taught or suggested by the combination of Mukkamala, Brumfield, and Hu), and pressure guide information to guide change in contact pressure between the object and the electronic device which is caused by the force of the touch pen pressing the object (¶ [0052] of Mukkamala discloses providing feedback regarding the amount of pressure applied to the sensing unit in order for a target pressure 118 to be applied; see the above 103 analysis with regards to the pressure being applied via a touch pen as taught or suggested by the combination of Mukkamala, Brumfield, and Hu).

	With regards to claim 14, the above combination teaches or suggests the electronic device of claim 12. The above combination further teaches or suggests that the processor is further configured to provide the guide information through a display of the electronic device or through another electronic device (¶ [0052] of Mukkamala discloses that the display 104 is being used for the pressure guide 316).

With regards to claim 15, Mukkamala discloses a blood pressure measurement method of an electronic device (Fig. 1 and ¶ [0042] disclose a mobile device 100; ¶ [0059] and Fig. 4 discloses a method of the mobile device 100) comprising: receiving force information about a force exerted by an object (¶ [0046] discloses that the sensing unit 108 is configured to communicate measured values of the pressure sensor 324 to the computer processor 300; ¶ [0059] discloses measuring pressure applied 116; ¶¶ [0042], [0052] discloses that pressure sensor is determines pressure exerted by an object; ¶¶ [0065], [0083], [0095] disclose force sensors being used to measure the pressure applied to the sensing unit 108); measuring a pulse wave of the object when the object is brought into contact with the electronic device by the force (¶ [0042] discloses a sensing unit 108 which includes a photoplethysmography (PPG) sensor for measuring pulsatile blood pressure (i.e., a pulse wave); ¶ [0059] discloses measuring an oscillogram 128 and blood volume oscillations 120), and estimating a blood pressure of the object based on the force information and the pulse wave (¶ [0042] discloses that the systolic blood pressure (SP), diastolic blood pressure (DP), and mean blood pressure (MP) from the oscillogram (i.e., amplitude of blood volume oscillations as a function of applied pressure); Fig. 3 and ¶ [0047] disclose an oscillogram generator; Fig. 3 and ¶ [0050] disclose a BP estimator). 
The above combination is silent with regards to whether the object is brought into contact with the electronic device by the force of a touch pen, and whether the force information is about a force of the touch pen exerted onto an object when the object is in contact with the touch pen. 
In the same field of endeavor of hemodynamic monitoring (Abstract and ¶ [0011] of Brumfield), Brumfield discloses an object being brought into contact with a PPG detector by a force of force applicator (Fig. 3 and ¶ [0110] disclose a pressing plate 322 for applying forces against Finger F and against photoplethysmograph detector 142). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system for analyzing the blood pressure of Mukkamala, based on the teachings of Brumfield, to incorporate that the finger is brought into contact with the PPG detector by a force applicator. The motivation would have been to lead to more consistent and accurate application of a force (¶ [0111] of Brumfield). Additionally or alternatively, because both a finger and a force applicator are capable of providing a force against a PPG sensor, it would have been the simple substitution of one known equivalent element for another to obtain predictable results. 
In the same field of endeavor of hemodynamic monitoring (Abstract of Hu), Hu discloses a touch pen (Fig. 5A and ¶ [0021] disclose a pen-style sphygmomanometer 50 which is being interpreted to be a “touch pen” because it is in the shape of a pen and is capable of being touched against other objects), wherein the touch pen communicates force information about a force of the touch pen exerted onto an object when the object is in contact with the touch pen (¶¶ [0021]-[0022] discloses a pressure sensor 21 which outputs an oscillation signal from a microprocessor to a USB host such that the USB host may calculate blood pressures; see Fig. 4 and ¶ [0020] with regards to the pressure sensor detecting the oscillating pressure signals). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the above combination of Mukkamala in view of Brumfield such that the force is applied via the pen-style sphygmomanometer 50 as taught by Hu. Because the pen-style sphygmomanometer 50 of Hu and the force applicator of Brumfield in the above combination is capable of providing a force onto an object, it would have been the simple substitution of one known equivalent element for another to obtain predictable results. 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the above combination such that the pressure sensing of Mukkamala of the above combination is substituted with the pressure sensing as taught by Hu. Because both sensing modalities are capable of detecting the amount of force exerted by and/or onto an object, it would have been the simple substitution of one known equivalent element for another to obtain predictable results. 

With regards to claim 16, the above combination teaches or suggests the blood pressure measurement of claim 15. The above combination further teaches or suggests that the measuring of the pulse wave of the object comprises measuring the pulse wave by a sensor module comprising at least one of a face recognition sensor, a pulse wave sensor (¶ [0042] of Mukkamala discloses a photoplethysmography (PPG) sensor; also see Fig. 3 and ¶ [0046] of Mukkamala with regards to PPG sensor 320), a camera (¶ [0094] of Mukkamala discloses that an RGB camera can operate as multiple photodetectors and a camera flash can operate as a light source in order to construct a “PPG image”), an illuminance sensor, and an iris recognition sensor.

With regards to claim 17, the above combination teaches or suggests the blood pressure measurement of claim 16. The above combination further teaches or suggests that measuring the pulse wave of the object comprises measuring the pulse wave of the object by using a natural light, a display of the electronic device, a light source of the touch pen, or a flash of the electronic device (¶ [0094] of Mukkamala discloses using the camera flash as a light source for constructing the PPG image), as a light source, and by using the at least one of the face recognition sensor, the camera (¶ [0094] of Mukkamala discloses using the RGB camera as a light receiver for constructing the PPG image), the illuminance sensor, and the iris recognition sensor, as a light receiver.

With regards to claim 18, the above combination teaches or suggests the blood pressure measurement of claim 15. The above combination further teaches or suggests (¶¶ [0065], [0083], [0095] of Mukkamala disclose force sensors being used to measure the pressure applied to the sensing unit 108;  ¶ [0083] of Mukkamala discloses the pressure sensor 324 calculation of a contact pressure), which is caused by the force of the touch pen pressing the object (see the above 103 analysis with regards to the modification of Mukkamala in view of Brumfield and Hu), based on the force information (¶ [0083] of Mukkamala discloses the pressure sensor 324 calculation of a contact pressure), and estimating the blood pressure of the object using the contact pressure and the pulse wave (¶ [0042] of Mukkamala discloses that the systolic blood pressure (SP), diastolic blood pressure (DP), and mean blood pressure (MP) from the oscillogram (i.e., amplitude of blood volume oscillations as a function of applied pressure); Fig. 3 and ¶ [0047] of Mukkamala disclose an oscillogram generator; Fig. 3 and ¶ [0050] of Mukkamala disclose a BP estimator).

With regards to claim 19, the above combination teaches or the blood pressure measurement of claim 18. The above combination further teaches or suggests that the calculating the contact pressure comprises calculating the contact pressure between the object and the electronic device based on the force information and pre-stored contact area information indicating an contact area between the object and the electronic device (¶ [0083] of Mukkamala discloses that the PPG sensor 320 surface, which constitutes the finger pressing area, is a 10 mm diameter circle, and that the applied finger pressure is calculated by measuring the total force over all the sensing elements divided by the pressing area. Such a disclosure indicates that known pressing area is used for determining applied finger pressure).

With regards to claim 20, the above combination teaches or suggests the blood pressure measurement of claim 19. The above combination further teaches or suggests that the pre-stored contact area information is a default value or a value measured in advance according to a predetermined contact area measurement process (¶ [0083] of Mukkamala discloses that the pressing area is known, thereby indicating that the value is measured in advance according to some sort of a measurement process).

With regards to claim 21, the above combination teaches or suggests the blood pressure measurement of claim 15. The above combination further teaches or suggests that the object is a body part of a user of the electronic device (¶ [0042] of Mukkamala discloses that the fingertip of the user is being pressed), and wherein the blood pressure measurement method further comprises generating guide information for measuring the pulse wave of the object using the touch pen and provide the guide information to the user (¶¶ [0017], [0052]-[0053] of Mukkamala discloses the processor guides the user via the display unit to vary pressure being applied to the sensing unit while blood volume oscillations are measured; see the above 103 analysis with regards to the pressure being applied via a touch pen as taught or suggested by the combination of Mukkamala, Brumfield, and Hu).
	
With regards to claim 22, the above combination teaches or suggests the electronic device of claim 15. The above combination further teaches or suggests generating pressure guide information to guide change in contact pressure between the object and the electronic device which is caused by the force of the touch pen pressing the object (¶ [0052] of Mukkamala discloses providing feedback regarding the amount of pressure applied to the sensing unit in order for a target pressure 118 to be applied; see the above 103 analysis with regards to the pressure being applied via a touch pen as taught or suggested by the combination of Mukkamala, Brumfield, and Hu). 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Mukkamala in view of Brumfield and Hu, as applied to claim 1 above, and further in view of US 7,181,975 B1 (Bradley). 
	With regards to claim 5, the above combination teaches or suggests the electronic device of claim 1. 
The above combination is silent with regards to whether the communication interface is further configured to receive the force information from the touch pen using an electromagnetic induction method.
In a related system for communicating pressure sensor data, Bradley discloses a communication interface configured to receive force information from pressure sensor using an electromagnetic induction method (Col. 2, lines 56-67). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the communication modality of the .

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Mukkamala in view of Brumfield and Hu, as applied to claim 1 above, and further in view of US 2019/0313918 A1 (Li) 
With regards to claim 6, the above combination teaches or suggests the electronic device of claim 1. 
The above combination is silent with regards to whether the communication interface is further configured to receive the force information from the touch pen using one of Bluetooth communication, Bluetooth low energy (BLE) communication, near field communication (NFC), wireless local access network (WLAN) communication, ZigBee communication, infrared data association (IrDA) communication, Wi-Fi direct (WFD) communication, ultra- wideband (UWB) communication, Ant+ communication, Wi-Fi communication, radio frequency identification (RFID) communication, third generation (3G) communication, fourth generation (4G) communication, and fifth generation (5G) communication.
(¶ [0029]). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the communication modality of the above combination to incorporate that it one of Bluetooth, WIFI, ZigBee, and the like as taught by Li. The motivation would have been to reduce the cost of sensor interconnects. Additionally or alternatively, because both wired and wireless modes of communication are capable of transferring pressure sensor data, it would have been the simple substitution of one known equivalent element for another to obtain predictable results. 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Mukkamala in view of Brumfield and Hu, as applied to claim 9 above, and further in view of US 2015/0062078 A1 (Christman). 
With regards to claim 10, the above combination teaches or suggests the electronic device of claim 9. The above combination is silent regarding whether the predetermined contact area measurement process comprises measuring the contact area when the object is brought into contact with a display screen of the electronic device.
In the same field of endeavor of hemodynamic monitoring (¶ [0018] of Christman), Christman discloses a predetermined contact area measurement process comprising measuring a contact area when the object is brought into contact with a (¶¶ [0027]-[0028] and Figs. 6-8 disclose identifying an area of a touch surface 106 which is being pressed by a finger 104, wherein the area is used for measuring an amount of pressure exerted by the finger). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the determination of the pressure of the above combination of Mukkamala, Brumfield, and Hu, to incorporate that it is based on a contact area as determined by Christman. The motivation would have been to provide a more accurate detection of pressure based on the actual contact area of the finger. 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Mukkamala in view of Brumfield and Hu, as applied to claim 1 above, and further in view of US 2010/0076398 A1 (Scheurer). 
With regards to claim 11, the above combination teaches or suggests the electronic device of claim 1. The above combination is silent regarding a power supply configured to supply power to the touch pen using an electromagnetic induction method.
In a related system for monitoring pressure, Scheurer discloses a power supply configured to supply power to a device containing a pressure sensor using an electromagnetic induction method (¶ [0021] discloses a pressure sensor 12 being powered by an external source and that it may be powered by inductive or radio-frequency electromagnetic energy, thereby suggesting a power source).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL C KIM whose telephone number is (571)272-8637. The examiner can normally be reached M-F 8:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571) 272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/S.C.K./Examiner, Art Unit 3791                                                                                                                                                                                                        
/ALLEN PORTER/Primary Examiner, Art Unit 3792